Title: From George Washington to John Parke Custis, 4–8 August 1778
From: Washington, George
To: Custis, John Parke


          
            [White Plains, c.4–8 August 1778]
          
          I thank you for your cordial and affectionate congratulations on our late success at
            Monmouth, and the arrival of the French Fleet at the hook—the first might, I think, have been a glorious day, if matters had begun well in the
            Morning; but as the Court Martial which has been setting upwards of a Month for the
            tryal of Genl Lee, is not yet over, I do not choose to say any thing on the subject,
            further, than that there evidently appeared a capitol blunder, or something else,
            somewhere. the truth, it is to be hoped, will come out, after so long an investigation
            of it. If it had not been for the long passage of the French Fleet, which prevented
            their arrival till after the evacuation of Philadelphia—or the shallowness of the Water
            at the entrance of the Harbour at New York, which prevented their getting in their, one
            of the greatest strokes might have been aimed, that ever was; and, if successful, wch I
            think, would have been reduced to moral certainty, the ruin of great Britain must have
            followed; as both army & Fleet must, undoubtedly, have fallen. Count D. Estaign
            with his Squadron are now at Rhode Island to which place I have detached Troops, and
            hope soon to hear of some favourable Adventure there as an attempt will be made upon the
            Enemy at that place.
          After the Battle of Monmouth I Marched for this place, where I have been Incamped more
            than a fortnight. We cut off by the present position of the Army, all Land supply’s to
            the City of New York; and had the best reasons to beleive that the Troops there were
            suffering greatly for want of Provisions, but the French Fleet leaving the Hook, opens a
            door to the Sea, through which no doubt they will endeavour to avail themselves.
          Give my love to Nelly Colo. Bassett and the rest of our friends & be assured
            that I am with sincere regards & affectn Yrs
          
            Go: Washington
          
        